                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

TRAVANTI DOMINIQUE SCHMIDT,

                                                JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         15-cv-538-wmc
v.


ELLEN RAY, WILLIAM BROWN,
LIEUTENANT ESSER and
CO OSWALD,

      Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.

           /s/                                                10/15/2018

          Peter Oppeneer, Clerk of Court                         Date
